702 N.W.2d 575 (2005)
BOTSFORD GENERAL HOSP.
v.
STATE.
No. 128888.
Supreme Court of Michigan.
August 30, 2005.
SC: 128888, COA: 257500.
On order of the Court, the motions for immediate consideration, the application for leave to appeal the March 22, 2005 judgment of the Court of Appeals, and the motion for leave to file brief amicus curiae are considered. Immediate consideration is GRANTED. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.